TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 28, 2016



                                       NO. 03-16-00030-CV


                                 Paul E. Copeland Jr., Appellant

                                                  v.

             Federal National Mortgage Association, a/k/a Fannie Mae, Appellee




        APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the county court on November 2, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the county court’s judgment. Therefore, the Court affirms the county court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.